 



Exhibit 10.38
EIGHTH AMENDMENT
TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (“Eighth Amendment”), dated
August 7, 2007, is made and entered into by and between MOTORCAR PARTS OF
AMERICA, INC., a New York corporation (“Borrower”), and UNION BANK OF
CALIFORNIA, N.A., a national banking association (“Bank”).
RECITALS:
     A. Borrower and Bank are parties to that certain Credit Agreement dated as
of May 28, 2004, as amended or otherwise modified by (i) that certain First
Amendment dated as of November 8, 2005, (ii) that certain Second Amendment dated
as of April 5, 2006, (iii) that certain Third Amendment dated as of April 10,
2006, (iv) that certain Fourth Amendment dated as of August 8, 2006, (v) that
certain Fifth Amendment dated as of November 10, 2006, (vi) that certain Sixth
Amendment dated as of March 21, 2007(vii) that certain side letter dated
March 21, 2007 (as so amended, the “Agreement”), and (viii) that certain Seventh
Amendment dated as of June 27, 2007, pursuant to which Bank agreed to make
various credit facilities available to Borrower, all as more specifically
provided for in the Agreement.
     B. Borrower has requested that Bank agree to amend the Agreement in certain
respects. Bank is willing to agree to so amend the Agreement, subject, however,
to the terms and conditions of this Eighth Amendment.
AGREEMENT:
     In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:
1. Defined Terms. Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.
2. Amendments to the Agreement.
     (a) Section 6.6(b) of the Agreement is hereby amended to read in full as
follows:
          “6.6(b) Borrower and its Subsidiaries shall achieve EBITDA, as of the
last day of each fiscal quarter for the four (4) consecutive fiscal quarters
ended on such date, of not less than Eleven Million Dollars ($11,000,000).
          “For the purpose of determining Borrower’s compliance with subsections
(a) and (b) of this Section 6.6 for any fiscal quarter or as of the last day of
any fiscal quarter for the four (4) consecutive fiscal quarters ended on such
date, as the case may be, the actual EBITDA of Borrower and its Subsidiaries
achieved for the fiscal quarter

1



--------------------------------------------------------------------------------



 



ended September 30, 2006 shall be increased by Eight Million Sixty-Two Thousand
Dollars ($8,062,000), which amount represents the adjustment made to Borrower’s
long-term core deposit for the fiscal quarter ended on such date (as shown on
Borrower’s Financial Statement for such fiscal quarter).”
     (b) Section 6.7 of the Agreement is hereby amended to read in full as
follows:
          “6.7 Fixed Charge Coverage Ratio. Borrower and its Subsidiaries shall
maintain a Fixed Charge Coverage Ratio of not less than 1.60 to 1.00 as of the
last day of each fiscal quarter. For the purpose of determining Borrower’s
compliance with this Section 6.7 as of the last day of any fiscal quarter for
the four (4) consecutive fiscal quarters ended on such date (with such
determination of compliance to commence with the fiscal quarter ended March 31,
2007), the actual EBITDA of Borrower and its Subsidiaries achieved for the
fiscal quarter ended September 30, 2006 shall be increased by Eight Million
Sixty-Two Thousand Dollars ($8,062,000), which amount represents the adjustment
made to Borrower’s long-term core deposit for the fiscal quarter ended on such
date (as shown on Borrower’s Financial Statement for such fiscal quarter).”
5. Effectiveness of this Eighth Amendment. This Eighth Amendment shall become
effective as of the date hereof (with the determination of covenant compliance
to commence with the fiscal quarter ended June 30, 2007) when, and only when,
Bank shall have received all of the following, in form and substance
satisfactory to Bank:
     (a) A counterpart of this Eighth Amendment, duly executed by Borrower;
     (b) Such other documents, instruments or agreements as Bank may reasonably
deem necessary in order to effect fully the purposes of this Eighth Amendment.
6. Ratification.
     (a) Except as specifically amended hereinabove, the Agreement shall remain
in full force and effect and is hereby ratified and confirmed; and
     (b) Upon the effectiveness of this Eighth Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this Eighth Amendment.
7. Representations and Warranties. Borrower represents and warrants as follows:
     (a) Each of the representations and warranties contained in Section 5 of
the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;

2



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance of this Eighth Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;
     (c) This Eighth Amendment is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and
     (d) No event has occurred and is continuing or would result from this
Eighth Amendment which constitutes an Event of Default under the Agreement, or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.
8. Governing Law. This Eighth Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.
9. Counterparts. This Eighth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first above written.
“Borrower”
MOTORCAR PARTS OF AMERICA, INC.

         
By:
  /s/ Selwyn H. Joffe
 
Selwyn H. Joffe     
 
  Chairman, President and Chief Executive Officer    

“Bank”
UNION BANK OF CALIFORNIA, N.A.

         
By:
  /s/ Philip M. Roesner
 
Philip M. Roesner     
 
  Vice President    

4